Citation Nr: 1527681	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-32 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2011, a statement of the case was issued in October 2012 and a substantive appeal was received in November 2012.   

The United States Court of Appeals for Veterans Claims (the Court) indicated that the VA cannot unduly limit its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled].  In light of Clemons, and in view of the Veteran's psychiatric symptoms and uncertain diagnosis, the Board has expanded the issue to include any acquired psychiatric disability. The issue is as stated on the title page.

The Veteran also appealed the issues of entitlement to compensation under 38 USC 1151 for thrombophlebitis of the bilateral feet and left leg due to VA hospital treatment.  In a December 2012 rating decision, the RO granted service connection for left leg thrombophlebitis and for dermatitis.  The granting of service connection constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.

Additionally, in the December 2012 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU) effective November 4, 2008.

In a separate rating decision (also dated December 2012) the RO restored the Veteran's special monthly pension to 100 percent.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The service personnel records reflect that the Veteran served in Vietnam during the TET offensive.

The Veteran underwent a psychiatric examination in August 2011.  The examiner found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Moreover, he could not find evidence of another psychiatric disorder during the examination.

The Veteran submitted a November 2011 correspondence in which he argued that he has been diagnosed with PTSD by three different VA examiners (with GAF scores of 56, 57, and 66) and one civilian examiner (with a GAF score of 35).

The Veteran's contentions are substantiated by the records.  VA outpatient records reflect that the Veteran was diagnosed with PTSD in September 2010 (by licensed psychologist R.A.M.), in October 2010 (by Dr. H.S., psychiatrist), and in November 2010 (by social worker A.M.L.) (VBMS, 9/28/10).

The Veteran submitted October 2010 and August 2011 correspondences from S.L.T. of the Counseling-Services of Leflore County.  She stated that in October 2010, the Veteran completed an intake and was assessed for Post Traumatic Stress Disorder.  She specifically stated that he met the DSM-IV criteria and was assessed a GAF score of 35 (VBMS, 7/21/11 and 8/12/11). 

The Board notes that there is conflicting evidence regarding whether the Veteran has a diagnosis of PTSD that conforms to the DSM-IV criteria.  However, the records clearly reflect that he experiences psychiatric symptoms that he attributes to service.  Even in the absence of a PTSD diagnosis, if these symptoms are due to service, then service connection would be warranted.

The Board finds that another VA examination is warranted for the purpose of determining the nature and etiology of the Veteran's psychiatric symptoms.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature and etiology of the Veteran's psychiatric symptoms.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

The examiner should note the four times that the Veteran has been diagnosed with PTSD, and the symptoms upon which those diagnoses were based.  It should be presumed that such diagnoses are valid; if the examiner disagrees with those diagnoses he should clearly explain why a diagnosis was not appropriate on those occasions. 

If PTSD is found at present or any time during the claims period, the examiner should state whether it is at least as likely as not due to an in-service stressor, to include due to hostile military or terrorist activity.  Any specific in-service stressful events attributed to a current diagnosis should be identified.

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







